                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                            CASE NO.:

WINDY LUCIUS,

       Plaintiff,

v.

HOT TOPIC, INC. OF CALIFORNIA,

      Defendant.
__________________________________/

                         COMPLAINT FOR INJUNCTIVE RELIEF

       Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby files this

complaint and sues Defendant, HOT TOPIC, INC. OF CALIFORNIA, a foreign profit corporation

doing business in Florida and alleges as follows:

                                         INTRODUCTION

       1.      Plaintiff Windy Lucius brings this action individually against HOT TOPIC, INC.

OF CALIFORNIA, (“Defendant”), alleging violations of Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).

       2.      Plaintiff is blind. She has been blind for the past nine years. She uses the internet

to help her navigate a world of goods, products and services like the sighted. The internet, websites

and mobile applications provide her a window into the world that she would not otherwise have.

She brings this action against Defendant for offering and maintaining a mobile application

(software that is intended to run on mobile devises such as phones or tablet computers) that is not

fully accessible and independently usable by visually impaired consumers. The mobile application

(“app”) at issue is available through the Apple “app store” for download and installation on Apple
devices. (hereinafter, “app”). Defendant developed the app and made it available to millions of

phone and tablet users in the Apple app store.

       3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and/or their websites are in compliance with the ADA.

       4.      Defendant offers its app to the general public from which it sells a variety of

products ranging from clothing for women and men. Defendant’s apps allow mobile device users

to shop on a mobile platforms through a connection to Wi-Fi or cellular data so that users can make

purchases, locate stores, and explore product offerings on the go. The app allows users to pick a

product and find out whether the product is available at brick and mortar stores near the user. As

such, it has subjected itself to the ADA because Defendant’s app is offered as a tool to promote,

advertise and sell its products from its brick and mortar stores, which are places of public

accommodation. As a result, the app must interact with Defendant’s stores and the public, and in

doing so must comply with the ADA, which means it must not discriminate against individuals

with disabilities and may not deny full and equal enjoyment of the goods and services afforded to

the general public.

       5.      Blind and visually impaired consumers must use the assistive technology on the

iPhone to access app content. The app must be designed and programmed to work with the assistive

technology available on the iPhone. Defendant’s app, however, contains digital barriers which

limit the ability of blind and visually impaired consumers to access it, even with Apple’s assistive

technology.

       6.      Defendant’s app does not properly interact with Apple’s assistive technology in a

manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other




                                                 2
means to accommodate the blind and visually impaired.

        7.      Plaintiff has downloaded and attempted to patronize Defendant’s app in the past

and intends to continue to make further attempts to patronize Defendant’s app. Like the seeing

community, she would like to be able to pre-shop Defendant’s merchandise and learn about sales

or discounts before going to Defendant’s brick and mortar location. However, unless Defendant is

required to eliminate the access barriers at issue and required to change its policies so that access

barriers do not reoccur on Defendant’s app, Plaintiff will continue to be denied full and equal

access to the app as described and will be deterred from fully using Defendant’s app or shopping

at the physical locations.

        8.      Plaintiff has attempted to utilize the app and/or plans to continue to attempt to

utilize the app in the near future. In the alternative, Plaintiff intends to monitor the app in the near

future, as a tester, to ascertain whether it has been updated to interact properly with screen reader

software.

        9.      Plaintiff is continuously aware of the violations on Defendant’s app and is aware

that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

she is willing to suffer additional discrimination.

        10.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant’s app, and knowing that it would be a futile gesture to

attempt to utilize the app unless she is willing to endure additional discrimination, Plaintiff is




                                                   3
deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

available to the general public and is deterred and discouraged from doing so. By maintaining an

app with violations, Defendant deprives Plaintiff the equality of opportunity offered to the general

public.

          11.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendant’s discrimination until the Defendant is compelled to comply with the

requirements of the ADA.

          12.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to this app as described above.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

benefits, advantages, goods and services therein, and/or to assure herself that this app is in

compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the app without fear of discrimination.

          13.   The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

this action. The ADA provides, in part:

                [i]n the case of violations of . . . this title, injunctive relief shall include an
                order to alter facilities to make such facilities readily accessible to and
                usable by individuals with disabilities . . . Where appropriate, injunctive
                relief shall also include requiring the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

          14.      Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law

as described and an injunction requiring Defendant to modify its app so that it is fully accessible

to, and independently usable by, blind or visually impaired individuals. Plaintiff further requests

that the Court retain jurisdiction of this matter for a period to be determined to ensure that



                                                    4
Defendant comes into compliance with the requirements of the ADA and to ensure that Defendant

has adopted and is following an institutional policy that will, in fact, cause Defendant’s app to

remain in compliance with the law.

                                  JURISDICTION AND VENUE

        15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.

        16.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district where it has multiple physical locations.

        17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

this is the judicial district in which Defendant resides, and in which a substantial part of the acts

and omissions giving rise to the claims occurred.

        18.     This Court has personal jurisdiction over HOT TOPIC, INC. OF CALIFORNIA,

pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, in that Defendant: (a) operates,

conducts, engages in, and/or carries on a business or business ventures (s) in Florida and/or has an

office or agency in Florida; (b) has committed one or more tortious acts within Florida; (c) was

and/or is engaged in substantial and not isolated activity within Florida; and/or (d) has purposely

availed itself of Florida’s laws, services and/or benefits and therefore should reasonably anticipate

being hailed into one or more of the courts within the State of Florida.

                                              PARTIES

        19.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

State of Florida. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore

a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.




                                                   5
       20.     Defendant HOT TOPIC, INC. OF CALIFORNIA owns, operates and maintains

multiple stores called HOT TOPIC, within the Southern District of Florida, either through

franchisees, affiliates, partners or other entities. Defendant’s store sells clothing, homeware, and

other goods to the public. Defendant also offers those items to the public through its app.

Defendant’s store and accompanying app work collectively and are public accommodations

pursuant to 42 U.S.C. § 12181(7)(E).

                                             FACTS

       21.     Defendant owns, operates and controls an app from which it sells women’s and

men’s clothing, homeware, and other goods. They sell those same goods from their corresponding

brick and mortar stores. Defendant’s app also helps users locate stores, view pricing and specials,

shop, and a variety of other functions.

       22.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

disabilities have access to full and equal enjoyment of the goods and services offered on its app.

       23.     Blind and visually impaired individuals may access apps by using accessibility

features in conjunction with screen reader software that converts text to audio. Screen reader

software provides the primary method by which a visually impaired person may independently use

the internet. Unless the app is designed to be accessed with screen reader software, visually

impaired individuals are unable to fully access app and the information, products, and services

available through the app.

       24.     The international app standards organization, W3C, has published WCAG 2.1 A

and WCAG 2.1 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A and

WCAG 2.1 AA provide widely accepted guidelines for making apps accessible to individuals with




                                                 6
disabilities and compatible with screen reader software. These guidelines have been endorsed by

the United States Department of Justice and numerous U.S. District Courts.

       25.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

“Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen

reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.

       26.     Despite attempts, Defendant’s app did not integrate with Plaintiff’s software, nor

was there any function within the app to permit access for visually impaired individuals through

other means. Her shopping attempts were rendered futile because the app was inaccessible.

Therefore, Plaintiff was denied the full use and enjoyment of the goods and services available on

Defendant’s app as a result of access barriers on the app. For example, the Add to Bag button is

announced as “shop” so blind user may not be able to add items to their cart. Ads with embedded

text for sale items are not accessible. Some products have all of their product options as a single

element so VocieOver users cannot make changes to size, color or quantity.

       27.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to

WCAAG guideline 1.3.1 – Info and Relationships, information, structure, and relationships

conveyed through presentation can be programmatically determined or are also available in text.

Here, the size guide content is focused as a single element and the content is not accessible for

VoiceOver users. As to WCAAG guideline 2.1.1 – Keyboard, the website must be accessible by

keyboard only (no mouse or other pointing device). Here, for some products, the entire product

section is focused as a single element and a user cannot make selections, such as quantity or size.

As to WCAAG guideline 2.4.3 – Focus Order, the app should provide focus in a logical order that

preserves meaning and operability. Here, when the quantity input field is pressed then focus is not

moved to the quantity options. The user must navigate through 4 more unrelated elements to get



                                                  7
the options into focus, at which point the user may be confused by the presentation of the numbers.

        28.    Defendant’s app does not meet the WCAG 2.1 AA level of accessibility. As to

WCAG guideline 1.4.5 – Images of Text, the app should not use images of text because screen

readers are unable to read these. Here, the text provided on the images of the home page, such as

60% off hoodies, is not accessible for VoiceOver users. The image is announced only as "Shop

hoodies and jackets." As to WCAG guideline 2.4.6 – Headings and Labels, headings and labels

should be clear. Here, the add to bag button is announced with VoiceOver as "shop, button." As to

WCAAG guideline 4.1.3 – Status Messages, if a status message is presented and focus is not set

to that message, then the message must be announced to screen reader users. Here, when an item

is successfully added to the cart there is a visual change for the number of items in the cart, but

this context is not announced for VoiceOver users.

        29.    By failing to adequately design and program its app to accurately and sufficiently

integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual

impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

        30.    As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

app and suffered an injury in fact including loss of dignity, mental anguish and other tangible

injuries.

        31.    The barriers on the app have caused a denial of Plaintiff’s full and equal access

multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s app and

brick and mortar stores where she could purchase items found on the app.

        32.    If Defendant’s app were accessible, Plaintiff could independently research, review

and purchase clothing and accessories from Defendant’s stores online or brick and mortar




                                                8
locations, as well as utilize the other functions on the app.

       33.     Plaintiff believes that although Defendant may have centralized policies regarding

the maintenance and operation of its app, Defendant has never had a plan or policy that is

reasonable calculated to make its app fully accessible to, and independently usable by, people with

visual impairments.

       34.     Without injunctive relief, Plaintiff and other visually impaired individuals will

continue to be unable to independently use Defendant’s app in violation of their rights under the

ADA.

                                  SUBSTANTIVE VIOLATION

                         (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

       35.     The allegations contained in the previous paragraphs are incorporated by reference.

       36.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

the goods, facilities, privileges, advantages or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

       37.     Defendant’s stores and accompanying app are public accommodations within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

       38.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       39.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to



                                                  9
deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       40.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things:

               a failure to make reasonable modifications in policies, practices or
               procedures, when such modifications are necessary to afford such goods,
               services, facilities, privileges, advantages or accommodations to individuals
               with disabilities, unless the entity can demonstrate that making such
               modifications would fundamentally alter the nature of such goods, services,
               facilities, privileges, advantages or accommodations; and a failure to take
               such steps as may be necessary to ensure that no individual with a disability
               is excluded, denied services, segregated or otherwise treated differently
               than other individuals because of the absence of auxiliary aids and services,
               unless the entity can demonstrate that taking such steps would
               fundamentally alter the nature of good, service, facility, privilege,
               advantage or accommodation being offered or would result in an undue
               burden.

42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

       41.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

aids and services where necessary to ensure effective communication with individuals with

disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

aids and services,” including “…accessible electronic and information technology; or other

effective methods of making visually delivered materials available to individuals who are blind or

have low vision.” 28 C.F.R. § 36.303(b).

       42.     The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has



                                                10
not been afforded the goods, services, privileges and advantages that are provided to other patrons

who are not disabled, and/or has been provided goods, services, privileges and advantages that are

inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

failed to make any prompt and equitable changes to its app and policies in order to remedy its

discriminatory conduct.

       43.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated

requests relief as set forth below.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

       a.      A Declaratory Judgment that at the commencement of this action Defendant was
               in violation of the specific requirements of Title III of the ADA described above,
               and the relevant implementing regulations of the ADA, in that Defendant took no
               action that was reasonably calculated to ensure that its app is fully accessible to,
               and independently usable by, blind individuals;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
               (a) which directs Defendant to take all steps necessary to brings its app into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that its app is fully accessible to, and independently usable by, blind
               individuals, and which further directs that the Court shall retain jurisdiction for a
               period to be determined to ensure that Defendant has adopted and is following an
               institutional policy that will in fact cause Defendant to remain fully in compliance
               with the law;

       c.      Payment of costs of suit;

       d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
               § 36.505; and,

       e.      The provision of whatever other relief the Court deems just, equitable and
               appropriate.




                                                 11
Dated: March 24, 2020
                        Respectfully submitted,

                        /s/ J. Courtney Cunningham
                        J. Courtney Cunningham, Esq.
                        J. COURTNEY CUNNINGHAM, PLLC
                        FBN: 628166
                        8950 SW 74TH Court, Suite 2201
                        Miami, FL 33156
                        T: 305-351-2014
                        cc@cunninghampllc.com




                          12
